DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 3, 4, 6-10, 12-15, 32, 47-55 are currently pending in the application. Applicants’ election of group I; species of CDR1= SEQ ID NO:28, CDR2= SEQID NO:97, CDR3= SEQ ID NO:166; Interferon alpha-2; R149A mutation; an additional targeting moiety which functionally modulates an antigen on an immune cell is acknowledged. Claims 9, 14, 15, 32, 52, 53, 54 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-17-2021. Therefore claims 2, 3, 4, 6-8, 10, 12, 13, 47-51, 55 are examined on the merits below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 2 describes a CD8 binding agent which comprises “at least one targeting moiety” comprising 3 CDR regions with of CDR1= SEQ ID NO:28, CDR2= SEQID NO:97, CDR3= SEQ ID NO:166 as the elected species.  This particular combination of CDR is derived and found singularly in the specification as the camelid derived VHH molecule 1CDA65 which is grouped by applicant in Table 3 as the singular component of “group 30” CDR3s of 31 declared groups (0010).  Applicant describes in the specification that the groupings of the CDR3 regions of the VHH single domain antibodies within groups may recognize the CD8 molecule, and the same epitope but with varying affinity etc. These groupings appear to ignore any contribution of the CDR2 or CDR1 to antigen binding specificity and affinity. However as written the applicant claims any combination of CDR 1-3 as defined in the claim. Therefore, the applicant has claimed a genus of antibodies which are comprised of disparate CDR 1-3 and provided a small number of examples of antibodies which are exclusively defined within groups with defined CDR 1-3. These species are not representative of the broader genus of VHH that are instantly claimed (see MPEP 2163(II)(A)(3)(a)(ii)). Applicant has provided no examples of instances of VHH 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant claims in claim 2 a targeting moiety which is a single domain antibody/ VHH derived and comprised of 3 CDR regions. A number of the defined antigen binding formats either require additional CDR defined molecules such as an “full length antibody” or are not typically protein derivatives, such as aptamers.  It is therefore not clear if applicant intends the claim 3 to singularly denote the hypothetically claimed additional targeting moiety as claimed “at least one targeting moiety”, or the defined CD8 binding agent as would be claimed in claim 8. Appropriate correction is required. 
Conclusion
Summary: No claims are allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/AMY E JUEDES/Primary Examiner, Art Unit 1644